Citation Nr: 1521076	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-32 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to August 1971.  He died in January 2010 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Detroit, Michigan, currently holds jurisdiction over the claim.

In February 2015, the appellant and her daughter testified before the undersigned Veterans Law Judge at a video-conference hearing.  A copy of the hearing transcript is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran died in January 2010 due to head and neck cancer; the medical evidence establishes that the Veteran had a primary squamous cell carcinoma of the left tongue which metastasized.

2.  Resolving all doubt in the appellant's favor, the cause of the Veteran's death due to metastatic squamous cell carcinoma of the left tongue is causally related to his herbicide exposure during military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The appellant contends that the cause of the Veteran's death, which was due to metastatic squamous cell carcinoma of the left tongue, results from his herbicide exposure in service.

Dependency and Indemnity Compensation (DIC) may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  In order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from February 1968 to August 1971.  His DD 214 reflects that he completed a tour in the Republic of Vietnam during the Vietnam War and the RO conceded the Veteran's in-country Vietnam service.  Thus, the Veteran is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

VA has created service connection presumptions for several forms of cancer as being due to herbicide exposure, including respiratory cancers (cancer of the lung, bronchus, larynx or trachea).  However, cancer of the tongue is not specifically listed among the presumed herbicide-related diseases and does not appear to fall within the medical definition of the larynx or trachea.

The Board observes that presumptive service connection refers to the primary cancer site and not the sites where the cancer has metastasized.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober 120 F. 3d. 1239 (Fed. Cir. 1997); writ of cert den. 522 U.S. 1151, 140 L Ed. 2d 181, 118 S. Ct. 1171 (1998).  Metastasis is defined as "the transfer of disease from one organ or part to another not directly connected with it.  It may be due either to the transfer of pathogenic microorganisms . . . or to transfer of cells, as in malignant tumors."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1023 (28th ed. 1994).

Notably, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  In prescribing a regulation for presumptive service connection, the Secretary relies on reports from the National Academy of Sciences - which submits a report to the Secretary at least every two years - and all other available sound medical, scientific and analysis.  38 U.S.C.A. § 1116; Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11 (1991).  By statute, an association between the occurrence in humans and exposure to an herbicide agent shall be considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3).

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

The facts of this case may be briefly summarized.  In pertinent part, the Veteran developed a left tongue lesion in 2007, which initially returned a benign biopsy diagnosis.  However, he experienced a recurrent ulcerative left tongue lesion which, in April 2008, returned a biopsy diagnosis of invasive squamous cell carcinoma.  At that time, he was noted to have metastatic squamous cell carcinoma involving two left neck lymph nodes.  Unfortunately, the Veteran suffered from further metastatic disease which, according to the medical evidence of record, originated from the primary left tongue tumor.  In January 2010, the Veteran died.  His death certificate listed the primary cause of death as head and neck cancer.

As indicated above, the Veteran's primary squamous cell carcinoma of the left tongue is not specifically listed among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  There is no evidence and/or argument that squamous cell carcinoma of the left tongue first manifested in service or within one year of service separation.  See 38 C.F.R. §§ 3.307, 3.309.  As such, the appellant must present competent evidence that the cause of the Veteran's death was due to service, which may include herbicide exposure.  Combee, 34 F.3d at 1043-1044.  

Here, a September 2009 letter from the Veteran's treating otolaryngologist noted that he had first met the Veteran in April 2008, at which time the Veteran had been diagnosed with stage 3 squamous cell carcinoma of the tongue, which eventually developed a distant metastasis.  It was noted that the Veteran's oral cancer tissues were contiguous with the larynx and pharynx and included the area of tonsils and tongue base.  The examiner opined that, from the Veteran's history of herbicide exposure and numerous other patients he had treated with "Agent Orange," the Veteran's cancer was "certainly consistent with causation related to herbicidal exposure."

An additional September 2009 statement from another of the Veteran's treating physicians noted that the Veteran had stage III oral cavity cancer with metastatic disease which, he believed, had a relationship with "Agent Orange" exposure.  It was noted that, in providing the opinion, the opinion letter from the Veteran's treating otolaryngologist (discussed above) had been reviewed.

In this case, the Veteran had been diagnosed with a primary squamous cell carcinoma of the left tongue which metastasized to other parts of his body.  The Veteran's treating otolaryngologist has observed that the Veteran's oral cancer tissues were contiguous with the larynx and pharynx and included the area of tonsils and tongue base.  Notably, cancers of the larynx or trachea are deemed herbicide-related diseases under 38 C.F.R. § 3.309(e).  This examiner, who was acutely aware of the Veteran's medical history as demonstrated by the extensive treatment records, found that the Veteran's cancer was "certainly consistent with causation related to herbicidal exposure" based, in part, to his experience in treating numerous other patients with "Agent Orange" exposure.

Overall, the Board accords significant probative weight to the September 2009 private medical opinion as this examiner considered all of the pertinent evidence of record, and provided a complete rationale, drawing clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

On the other hand, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  This finding holds some probative value as the Secretary's determinations are based upon reports from the National Academy of Sciences prepared every two years as well as all other available sound medical and scientific analysis.  However, the Secretary's policy determination does not hold greater weight than the September 2009 private examiner opinion since the private medical opinion was based on the specific facts of this case.  

As both the VA's Secretary's determination that tongue cancer is not a herbicide related disease and the September 2009 private opinion are equally probative, such are found to be in relative equipoise regarding the question of nexus.  As such, resolving all doubt in the appellant's favor, the Board finds that the Veteran's death due to metastatic squamous cell carcinoma of the left tongue is causally related to his herbicide exposure during military service.  Therefore, the Board finds that service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


